Title: To Thomas Jefferson from Tadeusz Kosciuszko, [on or before 23 March 1798]
From: Kosciuszko, Tadeusz
To: Jefferson, Thomas


          
            Sir
            [on or before 23 Mch. 1798]
          
          You had the goodness to take me under your care and protection. I beseech to continue to the end—
          I send inclosed a Varrant for the letters of Exchange. I live to your jugement in what maner to be done that i may receive without trouble or loss of time. Six hundred eighty four out of the whole money will serve to pay my passage the rest out of this i would wish to have by me in hard Cash. I must know six or ten days before i go to prepare the things and in the maner that nobody should know it—it is requisit that I should have passports on the name of Mr Kann from Ministers Engl[ish?] Portugal. Span. French. be so good to send a Pro curation for you to act in my absence not only wyth the money lay’d upon the Banck of Pensylwania but also wyth this that may Come to the Treasurer, for which i send you a letter inclosed. recomend me i beg you to your friend at Lisbon to help me in every thing—and as i am a stranger and will stay few days i would wish if posible that he should take me to his house upon any Condition—not forget to recomend me to the care of the Capitain in whose Ship i will go. in any thing you choose to be informed i beg you write me if you have not time to come to see me i will born all thos letters immidiatly. I take the Liberty to send you a Bear skin as a Token of my veneration, respect and Esteem for you for ever
          Humble Servant—
          
            T Kosciuszko
          
          
            Soon i will got all my Shares upon the Banck of Pensylwania i will have have the honour to send imidiatly—
          
        